DETAILED ACTION
The present office action is in response to claims filed on 4/29/2020.  Claims 1 – 25 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 12, 13, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
A fan (fan illustrated in Figure 3B) for directing a fluid (fluid, Paragraph 0073; it is noted the fluid is air) through an enclosure of an electronic device (enclosure of the central processing unit, Paragraph 0004), comprising:
a housing (20) having a channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) defined therein, wherein the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) extends from an inlet (201) of the housing (20) to an outlet (202) of the housing (20);
a rotor assembly (10) positioned within (as illustrated in Figure 3C) the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) and configured to rotate about a central axis (the central axis through the center of 23, as illustrated in Figure 3A) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) to direct a fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the inlet (201) to the outlet (202), wherein the rotor assembly (10) includes:
a hub (101);
a plurality of fan blades (102) extending from (as illustrated in Figure 3A) the hub (101);
a shroud (103) disposed about (as illustrated in Figure 3A) a circumference (the circumference surrounding 102) of the fan blades (102) and coupled to (as illustrated in Figure 3A) the fan blades (102), wherein a radial gap (1001, see Annotated Figure 3C below; it is noted “channel 2132” illustrated in Figure 3D is a portion of 1001) extends between the shroud (103) and the housing (20), and the radial gap (1001) is configured to receive a portion (24) of the fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the outlet (201) as backflow fluid (“return fluid” 24, Paragraph 0078); and

    PNG
    media_image1.png
    623
    1045
    media_image1.png
    Greyscale

an inlet flange (1031) extending from (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C) the shroud (103), wherein the inlet flange (1031) is configured to receive (as illustrated by air flow arrows in Figure 3C) the backflow fluid (24) from the radial gap (1001) and direct (as illustrated in Figures 3C and 3D, the shape of 1031 is configured to direct 24 is a downward direction toward 221 and away from 102) the backflow fluid (24) in a direction away from (the direction toward 221 is a direction away from 201, as illustrated in Figure 3C) the inlet (201) prior to discharge of (via 221; as illustrated in Figure 3D, before the return fluid is discharged from 1001 via 221, the return fluid is directed toward 221 by the shape and configuration of 1031) the backflow fluid (24) from the radial gap (1001). 

Regarding Claim 9, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
A fan (fan illustrated in Figure 3B) for directing a fluid (fluid, Paragraph 0073; it is noted the fluid is air) through an enclosure of an electronic device (enclosure of the central processing unit, Paragraph 0004), comprising:
a housing (20) having a channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) defined therein, wherein the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) extends from an inlet (201) of the housing (20) to an outlet (202) of the housing (20);
a rotor assembly (10) positioned within (as illustrated in Figure 3C) the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) and configured to rotate about a central axis (the central axis through the center of 23, as illustrated in Figure 3A) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) to direct a fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the inlet (201) to the outlet (202), wherein the rotor assembly (10) includes:
a hub (101);
a plurality of fan blades (102) extending from (as illustrated in Figure 3A) the hub (101);
a shroud (103) disposed about (as illustrated in Figure 3A) a circumference (the circumference surrounding 102) of the fan blades (102) and coupled to (as illustrated in Figure 3A) the fan blades (102), wherein a radial gap (1001, see Annotated Figure 3C above; it is noted “channel 2132” illustrated in Figure 3D is a portion of 1001) extends between the shroud (103) and the housing (20), and the radial gap (1001) is configured to receive a portion (24) of the fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the outlet (201) as backflow fluid (“return fluid” 24, Paragraph 0078); and
a flow mitigation feature (1031) protruding radially from (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 

Regarding Claim 12, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The rotor assembly (10) includes an inlet flange (1031) extending from (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C) the shroud (103), wherein the inlet flange (1031) is configured to receive (as illustrated by air flow arrows in Figure 3C) the backflow fluid (24) from the radial gap (1001) and direct (as illustrated in Figures 3C and 3D, the shape of 1031 is configured to direct 24 is a downward direction toward 221 and away from 102) the backflow fluid (24) in a direction away from (the direction toward 221 is a direction away from 201, as illustrated in Figure 3C) the inlet (201) prior to discharge of (via 221; as illustrated in Figure 3D, before the return fluid is discharged from 1001 via 221, the return fluid is directed toward 221 by the shape and configuration of 1031) the backflow fluid (24) from the radial gap (1001).

Regarding Claim 13, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The direction (the direction toward 221 is a direction away from 102, as illustrated in Figure 3C) away from the inlet (201) extends generally orthogonal to (as illustrated by the air flow arrows in Figure 3C, the air flow exiting 221 is horizontal, which is orthogonal to the vertical central axis of the channel) the central axis (the central axis through the center of 23, as illustrated in Figure 3A) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C).

Regarding Claim 21, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
A fan (fan illustrated in Figure 3B) for directing a fluid (fluid, Paragraph 0073; it is noted the fluid is air) through an enclosure of an electronic device (enclosure of the central processing unit, Paragraph 0004), comprising:
a housing (20) having a channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) defined therein, wherein the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) extends from an inlet (201) of the housing (20) to an outlet (202) of the housing (20);
a rotor assembly (10) positioned within (as illustrated in Figure 3C) the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) and configured to rotate about a central axis (the central axis through the center of 23, as illustrated in Figure 3A) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) to direct a fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the inlet (201) to the outlet (202), wherein the rotor assembly (10) includes:
a hub (101);
a plurality of fan blades (102) extending from (as illustrated in Figure 3A) the hub (101);
a shroud (103) disposed about (as illustrated in Figure 3A) a circumference (the circumference surrounding 102) of the fan blades (102) and coupled to (as illustrated in Figure 3A) the fan blades (102), wherein a radial gap (1001, see Annotated Figure 3C above; it is noted “channel 2132” illustrated in Figure 3D is a portion of 1001) extends between the shroud (103) and the housing (20), and the radial gap (1001) is configured to receive a portion (24) of the fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the outlet (201) as backflow fluid (“return fluid” 24, Paragraph 0078); and
an inlet flange (1031) extending from (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C) the shroud (103), wherein the inlet flange (1031) is configured to receive (as illustrated by air flow arrows in Figure 3C) the backflow fluid (24) from the radial gap (1001) and direct (as illustrated in Figures 3C and 3D, the shape of 1031 is configured to direct 24 is a downward direction toward 221 and away from 102) the backflow fluid (24) in a direction away from (the direction toward 221 is a direction away from 201, as illustrated in Figure 3C) the inlet (201) prior to discharge of (via 221; as illustrated in Figure 3D, before the return fluid is discharged from 1001 via 221, the return fluid is directed toward 221 by the shape and configuration of 1031) the backflow fluid (24) from the radial gap (1001); and
a flow impedance feature (at least one of 206 and 1031) positioned within (as illustrated in Annotated Figure 3C above, both 206 and 1031 are positioned within 1001) the radial gap (1001) and configured to impede (as illustrated in Figure 3D, both 206 and 1031 impedes the flow of 24 through 1001 by forcing all of 24 through 2132) a flow (the flow of 24) of the backflow fluid (24) through the radial gap (1001). 

Regarding Claim 22, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The flow impedance feature (206; as interpreted in Claim 21 above, the flow impedance feature is at least one of 206 and 1031) includes a stationary flow impedance rib (2062) protruding radially from (via 2061) an inner surface (the interior surface of 20) of the housing (20) and extending into (as illustrated in Annotated Figure 3C above) the radial gap (1001) to constrict a portion (2132) of the radial gap (1001) to impede (by constricting a portion of 1001, the flow of 24 is impeded) the flow (the flow of 24) of the backflow fluid (24) through the radial gap (1001).

Regarding Claim 23, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The flow impedance feature (1031; as interpreted in Claim 21 above, the flow impedance feature is at least one of 206 and 1031) includes a rotating flow impedance rib (the distal vertical wall of 1031, as illustrated in Figure 3D) protruding radially from (as illustrated in Figure 3C) an exterior surface (the exterior surface of 20) of shroud (103) and extending into (as illustrated in Annotated Figure 3C above) the radial gap (1001) to constrict a portion (2132) of the radial gap (1001) to impede (by constricting a portion of 1001, the flow of 24 is impeded) the flow (the flow of 24) of the backflow fluid (24) through the radial gap (1001).

Regarding Claim 24, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The flow impedance feature (206; as interpreted in Claim 21 above, the flow impedance feature is at least one of 206 and 1031) further includes a stationary flow impedance rib (2062) protruding radially from (via 2061) an inner surface (the interior surface of 20) of the housing (20) and extending into (as illustrated in Annotated Figure 3C above) the radial gap (1001) to constrict a portion (2132) of the radial gap (1001) to impede (by constricting a 

Regarding Claim 25, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The stationary flow impedance rib (2062) is axially offset (as illustrated in Figure 3D, 2062 is closer to the central axis than the distal vertical wall of 1031; therefore, the two ribs are axially offset), with respect to the central axis (the central axis through the center of 23, as illustrated in Figure 3A), from the rotating flow impedance rib (the distal vertical wall of 1031).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, in view of Kinoshita (Japanese Patent Publication JP2008-151034A, English Machine Translation provided herein and relied upon below).
Regarding Claim 2, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The inlet flange (1031) and
an outer wall (the exterior wall of 20, as illustrated in Figure 3C) of the housing (20) such that a distal end (the end of 1031 nearest 20, as illustrated in Figure 3C) extends into the channel (1001), wherein the distal end (the end of 1031 nearest 20, as illustrated in Figure 3C) extends in the direction (the direction toward 221 is a direction away from 201, as illustrated in Figure 3C) away from the inlet (201).
However, Wenhao lacks showing the inlet flange extends across the outer wall such that the distal end of the inlet flange is positioned exterior to the channel.
Kinoshita teaches (Figure 12):
A fan (fan illustrated in Figure 12) having an inlet flange (7a) extends across (as illustrated in Figure 12, 7a extends past 10b) an outer wall (10b) of a housing (10a/b) such that a distal end (the free/top end of 7a, as illustrated in Figure 12) of the inlet flange (7a) is positioned exterior to (as illustrated in Figure 12, 7a is positioned exterior to 13) a channel (13).
Further, this improves the overall efficiency, see Paragraph 0006.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet flange shown by Wenhao to extend across the outer wall such that the distal end of the inlet flange is positioned exterior to the channel, as taught by Kinoshita, to improve the overall efficiency by guiding the backflow air through the outer wall of the housing.  

Regarding Claim 3, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The direction (the direction toward 221 is a direction away from 102, as illustrated in Figure 3C) away from the inlet (201) extends generally orthogonal to (as illustrated by the air flow arrows in Figure 3C, the air flow exiting 221 is horizontal, which is orthogonal to the 

Regarding Claim 4, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The housing (20) includes an outer wall (the exterior wall of 20, as illustrated in Figure 3C) circumscribing the rotor assembly (10), wherein the outer wall (the exterior wall of 20, as illustrated in Figure 3C) has a first end portion (the end of 20 proximate 201, as illustrated in Figure 3C) proximate the inlet (201) and a second end portion (the end of 20 proximate 202, as illustrated in Figure 3C) proximate the outlet (202); and
the outer wall (the exterior wall of 20) has an exterior surface (the exterior/outside surface of 20); and
the inlet flange (1031) curves around (as illustrated in Figure 3C, 1031 curves around to direct the backflow fluid in a direction toward the outlet 202).
However, Wenhao lacks showing the inlet flange curves around the first end portion of the outer wall to direct the backflow fluid generally along an exterior surface of the outer wall toward the outlet.
Kinoshita teaches (Figure 12):
A fan (fan illustrated in Figure 12) having an inlet flange (7a) that extends across (as illustrated in Figure 12, 7a extends past 10b) an outer wall (10b) of a housing (10a/b) such that a distal end (the free/top end of 7a, as illustrated in Figure 12) of the inlet flange (7a) is positioned exterior to (as illustrated in Figure 12, 7a is positioned exterior to 13) a channel (13).
Further, this improves the overall efficiency, see Paragraph 0006.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet flange shown by Wenhao to extend across the outer wall, as taught by Kinoshita, such that Wenhao’s inlet flange curves around the first end portion of the outer wall to direct the backflow fluid generally along the exterior surface of the outer wall toward the outlet, to improve the overall efficiency by guiding the backflow air through the outer wall of the housing.  

Regarding Claim 5, the combination of Wenhao (Figures 1, 3A, 3B, 3C, 3D, and 3E) and Kinoshita (Figure 12) teaches:
The inlet flange (Wenhao: 1031) forms an additional radial gap (as modified by Kinoshita in Claim 4 above, an additional radial gap is created between the exterior surface of 20 and the interior surface of the left vertical wall of 1031, as illustrated in Wenhao Figure 3C) that extends between the inlet flange (Wenhao: 1031) and the exterior surface (Wenhao: the exterior surface of 20) of the outer wall (Wenhao: the exterior wall of 20), wherein a width (the width of the additional radial gap described above) is substantially constant (as illustrated in Wenhao Figures 3C and 3D, the vertical walls of 20 and 1031 are parallel; therefore the additional radial gap has a constant width along the length of the gap) along a length (Wenhao: the length of the hook of 1031, as illustrated in Figure 3D) of the additional radial gap (as modified by Kinoshita in Claim 4 above, an additional radial gap is created between the exterior surface of 20 and the interior surface of the left vertical wall of 1031, as illustrated in Wenhao Figure 3C).

Regarding Claim 6, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The housing (20) includes an outer wall (the exterior round wall of 20, as illustrated in Figure 3C) that circumscribes the rotor assembly (10), wherein the outer wall (the exterior wall of 20, as illustrated in Figure 3C) has an end portion (the end of 20 proximate 201, as illustrated in Figure 3C) proximate the inlet (201); and
the outer wall (the exterior round wall of 20) has a circumference (as illustrated in Figure 3B, 20 has a circumference), wherein
the discharge (via 221) of the backflow fluid (24) is about the circumference (as illustrated in Figure 3B, 20 has a circumference) of the outer wall (the exterior round wall of 20).
Further, it is noted the distal end of 1031 has a straight orientation in the vertical direction.  The tip of the distal end of 1031 is square, as illustrated in Figure 3D.
However, Wenhao lacks showing the inlet flange extends radially across the end portion of the outer wall to define a vertical gap between the end portion and the inlet flange, and wherein a width of the vertical gap is non-uniform about a circumference of the outer wall. 
Kinoshita teaches (Figure 12):
A fan (fan illustrated in Figure 12) having an inlet flange (7a) that extends radially across (as illustrated in Figure 12, 7a extends past 10b) an end portion (the left end of 10b, as illustrated in Figure 12) of an outer wall (10) to define a vertical gap (vertical gap between 7a and 10a illustrated in Figure 12) between the end portion (the left end of 10b) and the inlet flange (7a), and wherein a width (the width of the gap between 7a and 10a is the distance from left to right) of the vertical gap (vertical gap between 7a and 10a illustrated in Figure 12) is non-uniform (the distal end of 7a is rounded such that the width of the gap at the bottom end of 7a is less than the width of the gap at the top distal end of 7a, as 
Further, this improves the overall efficiency, see Paragraph 0006.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet flange shown by Wenhao to extend radially across the end portion of the outer wall to define a vertical gap between the end portion and the inlet flange and to have a rounded/curved distal end, as taught by Kinoshita, such that Wenhao’s inlet flange extends radially across the end portion of the outer wall to define a vertical gap between the end portion and the inlet flange, and wherein a width of the vertical gap is non-uniform about a circumference of the outer wall, to improve the overall efficiency by guiding the backflow air through the outer wall of the housing.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below), as recited in Claim 9 above, in view of Fukuda et al. (U.S. Pre-Grant Publication No. 2012/0195747).
Regarding Claim 10, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The flow impedance feature (206; as interpreted in Claim 21 above, the flow impedance feature is at least one of 206 and 1031) includes a stationary flow impedance rib (2062). 
However, Wenhao lacks showing the flow mitigation feature further includes a protrusion that extends from an exterior surface of the shroud and spirals helically about the exterior surface of the shroud.
Fukuda teaches (Figure 7):
A fan (fan, title) comprising
a protrusion (12a) that extends from an exterior surface (the exterior surface of 10 on which 12a is formed) of a shroud (10) and spirals helically about (spiral protraction portion 12a, Paragraph 0043; as illustrated in Figure 7) the exterior surface (the exterior surface of 10 on which 12a is formed) of the shroud (10). 
Further, “it is possible to improve the air flow characteristic while reducing fluid noise”, Paragraph 0043.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud shown by Wenhao to include a protrusion that extends from an exterior surface of the shroud and spirals helically about the exterior surface of the shroud, as taught by Fukuda, to improve the air flow characteristics while reducing fluid noise.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below), as recited in Claim 9 above, in view of Acre (U.S. Patent No. 7,789,622).
Regarding Claim 11, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The flow impedance feature (206; as interpreted in Claim 21 above, the flow impedance feature is at least one of 206 and 1031) includes a stationary flow impedance rib (2062);
The plurality of fan blades (102) and an exterior surface (the exterior surface of the rim of 103 on the downstream flow side) of the shroud (103).
However, Wenhao lacks showing the flow mitigation feature further includes a fan blade of the plurality of fan blades, wherein the fan blade extends through the shroud and protrudes past the exterior surface of the shroud. 
Acre teaches (Figure 5):
A fan (20, as illustrated in Figure 5) comprising
a fan blade (44) of a plurality of fan blades (44), wherein the fan blade (44) extends through (as illustrated in Figure 5, 44 extends through and past 28) a shroud (28) and protrudes past (as illustrated in Figure 5, 44 protrudes past the exterior surface of the rim of 28 on the downstream flow side) an exterior surface (the exterior surface of the rim of 28 on the downstream flow side) of the shroud (28). 
Further, “air diffusion in the radial direction can be increased”, Col. 3, lines 60-61.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of fan blades shown by Wenhao to extends through the shroud and protrudes past the exterior surface of the shroud, as taught by Acre, to provide an increase in the air diffusion in the radial direction. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below), as recited in Claim 9 above, in view of Bushnell (U.S. Patent No. 8,568,095).
Regarding Claim 14, Wenhao shows (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The hub (101) and the plurality of fan blades (102) collectively form a blade assembly (as illustrated in Figure 3A); and
the shroud (20) has an inferior surface (the interior surface of 20).
However, Wenhao lacks showing the shroud includes a plurality of grooves formed within the interior surface of the shroud, and wherein the plurality of grooves is configured to receive and engage with the plurality of fan blades to couple the blade assembly to the shroud.
Bushnell teaches (Figures 1 and 2):
A fan (10) comprising
a hub (14) and a plurality of fan blades (16) that collectively form a blade assembly (12), wherein
 a shroud (18) includes a plurality of grooves (23) formed within (as illustrated in Figure 2) an interior surface (the interior surface of 18) of the shroud (18), and wherein the plurality of grooves (23) is configured to receive and engage with (as illustrated in Figure 2, 23 receives and engages with 27 on each 16) the plurality of fan blades (16) to couple the blade assembly (12) to the shroud (18). 
Further, “the present invention is intended to significantly reduce the backflow”, Col. 2, lines 53-55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud and plurality of fan blades shown by Wenhao to include a plurality of grooves formed within the interior surface of the shroud, wherein the plurality of grooves is configured to receive and engage with the plurality of fan blades to couple the blade assembly to the shroud, as taught by Bushnell, to significantly reduce the backflow. 

Regarding Claim 15, Bushnell teaches (Figures 1 and 2):
An aperture (as illustrated in Figure 23, each groove 23 is an aperture to receive 27) is formed within each groove (23) of the plurality of grooves (23), wherein a protrusion (27) extends radially from (as illustrated in Figure 2) each fan blade (16) of the plurality of fan blades (16), and wherein respective protrusions (27) of the plurality of fan blades (16) are configured to engage with (as illustrated in Figure 2) corresponding apertures (as illustrated in Figure 23, each groove 23 is an aperture to receive 27) of the plurality of grooves (23) upon insertion of (as illustrated in Figures 1 and 2) the blade assembly (12) into the shroud (18) to couple the blade assembly (12) to the shroud (18) via a snap fit.

Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Patent No. 10,798,853) in view of Wenhao (Chinese Patent Publication No. CN202520644U, English Machine Translation provided herein and relied upon below).
Regarding Claim 16, Kwon shows (Figure 1):
A flow generation unit (the unit comprising two fan 20’s installed on the front surface of casing 10) for directing a fluid (air) through an enclosure (10) of an electronic device (1), comprising:
a housing (the housing surrounding the two fan 20’s, as illustrated in Figure 1) having a first outer wall (the outer wall around the rotor assembly of the top 20) that defines a first channel (the channel from the inlet to the outlet of the top fan 20) through the housing (the housing surrounding the two fan 20’s, as illustrated in Figure 1) and a second outer wall (the outer wall around the rotor assembly of bottom fan 20, as illustrated in Figure 1) defining a second channel (the channel from the inlet to the outlet of the bottom fan 20) of the housing (the housing surrounding the two fan 20’s, as illustrated in Figure 1); 
a first fan (the top fan 20, as illustrated in Figure 1) that includes a first rotor assembly (the rotor assembly of the top fan 20, as illustrated in Figure 1) configured to direct a respective fluid flow (the flow of air through the top fan 20) from an inlet (the inlet of the top fan 20) of the first channel (the channel from the inlet to the outlet of the top fan 20) to an outlet (the outlet of the top fan 20 into 10) of the first channel (the channel from the inlet to the outlet of the top fan 20); and
a second fan (the bottom fan 20, as illustrated in Figure 1) that includes a second rotor assembly (the rotor assembly of the bottom fan 20, as illustrated in Figure 1) configured to direct a respective fluid flow (the flow of air through the bottom fan 20) from an inlet (the 
However, Kwon lacks showing the first rotor assembly includes a first inlet flange that extends across the first outer wall to form a first vertical gap between the first inlet flange and the first outer wall, wherein the first vertical gap is configured to receive a portion of the respective fluid flow from the outlet of the first channel as backflow fluid of the first fan, and wherein the first inlet flange is configured to discharge the backflow fluid of the first fan through the first vertical gap in a direction away from the inlet of the first channel; and the second rotor assembly includes a second inlet flange that extends across the second outer wall to form a second vertical gap between the second inlet flange and the second outer wall, wherein the second vertical gap is configured to receive a portion of the respective fluid flow from the outlet of the second channel as backflow fluid of the second fan, and wherein the second inlet flange is configured to discharge the backflow fluid of the second fan through the second vertical gap in a direction away from the inlet of the second channel.
Wenhao teaches (Figures 1, 3A, 3B, 3C, 3D, and 3E):
A fan (fan illustrated in Figure 3B) including a rotor assembly (10) positioned within (as illustrated in Figure 3C) a channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) and configured to direct a respective fluid flow (the flow of air from 201 to 202) from an inlet (201) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) to an outlet (202) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C); wherein
the rotor assembly (10) includes an inlet flange (1031) that extends across the outer wall (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) to form a vertical gap (1001, see Annotated Figure 3C above; it is noted “channel 2132” illustrated in Figure 3D is a portion of 1001) between the inlet flange (1031) and the outer wall (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C), wherein
the vertical gap (1001) is configured to receive a portion (24) of the respective fluid flow (the flow of air from 201 to 202, as illustrated in Figure 3C) from the outlet (201) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C) as backflow fluid (“return fluid” 24, Paragraph 0078) of the fan (fan illustrated in Figure 3B); and wherein
the inlet flange (1031) is configured to discharge (as illustrated in Figures 3C and 3D, the shape of 1031 is configured to discharge 24 is a downward direction toward 221 and away from 102) the backflow fluid (24) of the fan (fan illustrated in Figure 3B) through the vertical gap (1001) in a direction away from (the direction toward 221 is a direction away from 201, as illustrated in Figure 3C) the inlet (201) of the channel (channel through 20 from 201 to 202, as illustrated in Figure 3C). 
Further, “the main purpose of the present invention is to reduce the generation of negative pressure and improve the heat dissipation efficiency of the fan”, Paragraph 0012.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second fans shown by Kwon to respectively include an inlet flange that extends across the outer wall to form a vertical gap between the inlet flange and the outer wall, wherein the vertical gap is configured to receive a portion of the respective fluid flow from the outlet of the channel as backflow fluid of the fan, and wherein the 

Regarding Claim 17, Wenhao teaches (Figures 1, 3A, 3B, 3C, 3D, and 3E):
The vertical gap (1001) includes a respective constricted section (2132) having a relatively narrow width (as illustrated in Figure 3D, the width of 2132 is narrow) and a respective expanded section (section of 1001 from 2062 to 221, as illustrated in Figure 3D) having a relatively large width (compared to the width of 2132, the width from 2062 to 221 is relatively large) to bias discharge (through 221) of the backflow fluid (24) of the fan (fan illustrated in Figure 3B) about a circumference (the outer wall of 103) of the outer wall (“the outer wall of the ring body 103 is formed with a stopper portion 1031”, Paragraph 0075; as illustrated in Figure 3C). 
It is noted in the combination of Kwon and Wenhao in Claim 16 above, both of Kwon’s first and second fans were modified in view of the structure of Wenhao’s fan.   Accordingly, both the first and second fans include respective vertical gaps with a respective constricted section and a respective expanded section.

Regarding Claim 18, the combination of Kwon (Figure 1) and Wenhao (Figures 1, 3A, 3B, 3C, 3D, and 3E) teaches:
The constricted section (Wenhao: 2132) of the first vertical gap (Kwon as modified by Wenhao: 1001 of the top fan 20) and the constricted section (Wenhao: 2132) of the second vertical gap (Kwon as modified by Wenhao: 1001 of the bottom fan 20) are positioned substantially adjacent (as illustrated in Kwon Figure 1, the top fan 20 and the bottom fan 20 

Regarding Claim 19, the combination of Kwon (Figure 1) and Wenhao (Figures 1, 3A, 3B, 3C, 3D, and 3E) teaches:
The first vertical gap (Kwon as modified by Wenhao: 1001 of the top fan 20) of the first fan (Kwon as modified by Wenhao: the top fan 20) is positioned at a first height (Kwon: as illustrated in Figure 1, the top fan 20 is positioned at a first height) to discharge the backflow fluid (Wenhao: 24) of the first fan (Kwon as modified by Wenhao: the top fan 20) at the first height (Kwon: as illustrated in Figure 1, the top fan 20 is positioned at a first height) and the second vertical gap (Kwon as modified by Wenhao: 1001 of the bottom fan 20) of the second fan (Kwon as modified by Wenhao: the bottom fan 20) is positioned at a second height (Kwon: as illustrated in Figure 1, the bottom fan 20 is positioned at a second height) to discharge the backflow fluid (Wenhao: 24) of the second fan (Kwon as modified by Wenhao: the bottom fan 20) at the seeped height (Kwon: as illustrated in Figure 1, the bottom fan 20 is positioned at a second height), wherein the first height (Kwon: as .

Allowable Subject Matter
Claims 7, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, the combination of Wenhao and Kinoshita teaches the claimed invention except the height profile includes a pair of crest points forming constricted sections of the vertical gap configured to discharge the air at a first flow rate and a pair of trough points forming expanded sections of the vertical gap configured to discharge the backflow fluid at a second flow rate that is greater than the first flow rate. 
The prior art, either alone or in combination, does not provide motivation for one of ordinary skill in the art to modify the vertical gap taught by the combination of Wenhao and Kinoshita in Claim 6 to include a pair of crest points to discharge the backflow fluid at the first flow rate and a pair of trough points to discharge the backflow fluid at the second flow rate, wherein the second flow rate would be greater than the first flow rate. 
Claim 8 is allowable for its dependency on Claim 7.
Regarding Claim 20, the combination of Kwon and Wenhao teaches the claimed invention except the first vertical gap of the first fan is configured to discharge the backflow fluid of the first 
The prior art, either alone or in combination, does not provide motivation for one of ordinary skill in the art to modify the second circumferential end face to extend exterior the vertical gap and align the first and second fans such that the first vertical gap of the first fan is discharges the backflow fluid of the first fan onto the circumferential end face of the second inlet flange. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Nicholls et al. (U.S. Patent No. 9,334,877) and Hauser (U.S. Patent No. 4,566,852) both teach fans with inlet flanges extending around the shroud to discharge backflow fluid (see airflow arrows Nicholls Figure 1 and Hauser Figure 4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/17/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746